DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 3/19/2021:
Claims 9-21 are pending in the current application.  Claims 9, 13, and 17 have been amended.
The rejections under 35 U.S.C. 112(b) are overcome in light of the amendment.
The double patenting rejections are maintained and are repeated below for convenience. The terminal disclaimers were not accepted.  Please see the reasons listed in the Terminal Disclaimer Review Decision document in the image file wrapper.
The Office has found prior art to apply to the claims, and prior art-based rejections are made below.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim(s) 9-21 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Richter US PG Publication 2007/0122696.
Regarding Claims 9 and 13, Richter discloses a connecting pole for a rechargeable battery, the connecting pole comprising a connecting section an attachment section, and a labyrinth section, an outer wall surrounding a cavity capable of introduction of a pole body, and an inner wall within the cavity, the entire inner wall having a smooth surface, wherein a portion of the outer wall is interrupted by a plurality of peripheral projections (circumferential projections) 3, a peripheral projection from the plurality of peripheral projection having an undercut flange or flanged region (barb-shaped profile) (see at least annotated Fig. 1 below, all Figs, and para 0036). Although Richter does not specifically disclose a rechargeable battery, this limitation is not positively recited, since the connection pole and housing assembly are “for” a rechargeable battery.  
Regarding Claims 10 and 14, the portion of the outer wall which is interrupted by the plurality of peripheral projections is located on the labyrinth section (see annotated Fig. 1 below).
Regarding Claims 11, 15, and 19, the plurality of peripheral projections comprises a pair of peripheral projections which have undercut flanges that are mutually facing (see annotated Fig. 1 below).
Regarding Claims 12, 16, and 20-21, these claims are considered product-by-process claims because they only describe how the connecting pole is formed (although Richter does say that the material of the housing is injection molded, see e.g. para 0026).  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

    PNG
    media_image1.png
    738
    771
    media_image1.png
    Greyscale

Regarding Claim 17, all limitations are met by the rejection described above for Claim 9, and said rejection is incorporated herein in its entirety. Further, Richter discloses a housing assembly with the connecting pole, and wherein the connecting pole is embedded in a material of the battery housing (“rechargeable battery” being an intended use) (para 0026-0028).  Although Richter does not specifically 
Double Patenting
6.	Claims 9-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 10,003,066 and Claims 1-10 of US Patent 10,340,496.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of patented claims read on currently pending claims because the pending claims are simply re-formatted and more specific versions of previous claims.
Response to Arguments
7.	Applicant's arguments with respect to the prior art rejections are convincing with respect to the rejections under 35 U.S.C. 112(b) and such rejections are overcome.  The Office regrets overlooking existing prior art that reads on the pending claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729